Citation Nr: 0429257	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  00-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to an increased 
evaluation for bilateral hearing loss.


FINDINGS OF FACT

The veteran currently has Level I hearing loss in the right 
ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a January 2000 statement 
of the case, November 2002 and April 2003 supplemental 
statements of the case, and a VCAA letter was sent in 
December 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The December 
2003 letter informed the veteran of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  A VA compensation 
examination has also been conducted.

The Board notes that the December 2003 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for bilateral hearing loss at a zero 
percent evaluation, by an April 1969 rating decision.  That 
decision was based on a pre-separation physical exam, which 
noted bilateral sensorineural hearing loss, secondary to in-
service acoustic trauma.  A February 1969 VA examination 
showed bilateral high frequency hearing loss, with bilateral 
tinnitus.  The non-compensable rating remained in effect 
since that time.

The veteran reopened his claim for bilateral hearing loss in 
February 1999.  

Private audological examinations conducted in December 1998 
and February 1999 showed bilateral hearing loss.  The veteran 
was evaluated by Dr. L.R. in January 1999.  The exam report 
indicates that bilateral type A tympanograms were negative 
for middle ear problems.  Brain Stem Auditory Evoked 
Potential studies for V-wave peak latencies, peripheral 
conduction time, and total conduction time were all within 
normal limits for the right and left ears.  Waveform 
morphology and amplitude ratios for the I-V wave were 
uneventful for both ears.  Electrocochleography was not 
suggestive of Menieres Syndrome for the right or left ear.  
The examiner's impression was that the veteran did not show 
signs of retrocochlear pathology or Menieres Syndrome, but 
did have a sensorineural hearing loss of cochlear origin.

The veteran received a VA examination in May 1999.  The 
veteran reported hearing loss in both ears, and tinnitus in 
both ears for 30 years.  It was noted that he was fitted with 
hearing aids in October 1998.  The veteran indicated that he 
had the most difficulty with hearing in groups and with 
background noise, and had difficulty with hearing in most 
situations if he did not wear his hearing aids.  He reported 
that he was a cannoneer in the military, and that he had 
repeated noise exposure to weapons blasts during training.  
He indicated that he also had some occupational noise 
exposure.  

On examination, the ear canals were clear.  The diagnosis was 
mild to moderate to severe, sloping high frequency 
sensorineural hearing loss of the right ear; and moderate to 
severe, steeply sloping high frequency sensorineural hearing 
loss of the left ear.

On the authorized audiological evaluation in May 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
90
LEFT
20
20
20 
40
90

The average pure tone thresholds were 49 decibels in the 
right ear and 43 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent correct in 
the right ear and of 80 percent correct in the left ear.

A medical statement from the veteran's employer, dated July 
1999, indicates that the veteran was not qualified for his 
duties as a Gang Watchman due to a hearing aid requirement.

A private audiological evaluation in January 2001 showed 
bilateral hearing loss.

The veteran received a VA examination in March 2003.  It was 
noted that the veteran complained chiefly of constant 
bilateral tinnitus since military service, and also reported 
difficulty with hearing since military discharge.  The 
veteran reported having difficulty understanding 
conversational speech when not face-to-face with others, when 
there was background noise, and in reverberant environments.  
He noted that he was unable to hear some high frequency 
sounds such as telephone ringers and his beeper signal.  The 
veteran reported that he was exposed to extensive military 
noise, and he wore ear protection most of the time.  He noted 
that for about a year he was a cannoneer in the military.  He 
stated that he had instances of "bleeding from the ears and 
nose," but there were no military treatment records 
available to confirm such occurrences.  The veteran reported 
that he had minimal noise exposure on the job, and wore 
hearing protection where regulations indicated.  He denied 
recreational noise exposure.

On examination, the tympanograms were normal type A, 
indicating normal middle ear pressure and compliance.  
Ipsilateral stapedial reflexes were present at all test 
frequencies except 4000 hertz, bilaterally.  There were no 
air or bone gaps present.  Pure tone Stenger was negative at 
3000 and 8000 hertz.  The diagnosis was moderate to profound 
high frequency sensorineural hearing loss above 2000 hertz in 
the right ear, and a mild to severe high frequency 
sensorineural hearing loss above 2000 hertz in the left ear.  

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
60
95
LEFT
15
20
15
30
85

The average pure tone thresholds were 50 decibels in the 
right ear and 38 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 in the left ear.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2004).
The RO has assigned a zero percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

During the course of this appeal, the criteria for rating 
hearing loss were revised, effective June 10, 1999. 64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
38 C.F.R. § 4.86 applies to exceptional patterns of hearing 
impairment. Thereunder, (a) when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86 is not applicable to the current 
claim.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted.  

The March 2003 VA audiological examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 50 decibels for the right ear, with 
speech discrimination of 96 percent correct.  The average 
decibel threshold for the left ear was 38 decibels, with 
speech discrimination of 96 percent correct.  Under Table VI 
of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear, which results in a rating of 0 percent.  
Diagnostic Code 6100.

The Board concludes that the veteran's service-connected 
bilateral hearing loss is appropriately rated as 
noncompensable.  The preponderance of the evidence is against 
the claim for a higher rating for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for bilateral hearing loss is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



